Case 5:19-cv-01353-JFW-SP Document 78 Filed 03/04/21 Page 1 of 1 Page ID #:1664



  1   Lindsay M. Holloman, Bar No. 271266
      LHolloman@perkinscoie.com
  2   Javier F. Garcia, Bar No. 296846
      JGarcia@perkinscoie.com
  3   PERKINS COIE LLP                                                                      JS-6
      1888 Century Park E., Suite 1700
  4   Los Angeles, CA 90067-1721
      Telephone: 310.788.9900
  5   Facsimile: 310.788.3399
  6   Attorneys for Defendant
      AMAZON.COM SERVICES LLC (f/k/a GOLDEN STATE
  7   FC LLC)
  8                                UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10
      MICHAEL ANDERSON,                                Case No. 5:19-cv-01353-JFW(SPx)
 11
                            Plaintiff,                 JUDGMENT
 12
             v.
 13
      GOLDEN STATE FC LLC,
 14
                            Defendant.
 15
 16
             Following this Court’s February 26, 2021 Order granting Defendant Amazon.com
 17   Services LLC’S (f/k/a Golden State FC LLC) (“Amazon”) Motion for Summary Judgment (the
 18   “Motion”) (Dkt. No. 70), and for the reasons outlined in the Court’s Statement of Decision (Dkt.
 19   No. 71), the Court hereby enters judgment as follows:

 20
             IT IS HEREBY ORDERED AND ADJUDGED that:
 21          1.     Amazon is dismissed from the action with prejudice;
 22          2.     Judgment is entered in favor of Amazon and against Plaintiff
 23                 Michael Anderson (“Plaintiff”);

 24          3.     Plaintiff shall take nothing as against Amazon; and
             4.     Amazon may recover its costs.
 25
 26   Date: March 4, 2021
                                                  Honorable John F. Walter
 27                                               United States District Court Judge
 28
                                                      -1-
